Title: Robert Smith to Francis James Jackson, 8 November 1809 (Abstract)
From: Smith, Robert
To: Jackson, Francis James


8 November 1809, Department of State. Jackson’s letter of 4 Nov. not only repeats the assertion that American negotiators with Erskine knew the British minister was exceeding his instructions but aggravates “the same gross insinuation.” Thus, to preclude future opportunities for such abuse, informs Jackson “that no further communications will be received from you” and the British government will be so notified. In the meantime, any communications “affecting the interests of the two nations” will have to be carried on through another channel.
